FILED
                            NOT FOR PUBLICATION                             MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM M. OBERPRILLER,                          No. 10-15065

               Petitioner - Appellant,           D.C. No. 3:09-cv-05215-CRB

  v.
                                                 MEMORANDUM *
C. NOLL, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       California state prisoner William M. Oberpriller appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition without




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prejudice for lack of jurisdiction. We have jurisdiction under 28 U.S.C. § 2253,1

and we affirm.

       The district court correctly concluded that Oberpriller could not proceed

under § 2254 because he received only a “counseling chrono” for minor

misconduct. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003) (stating

that “habeas jurisdiction is absent, and a § 1983 action proper, where a successful

challenge to a prison condition will not necessarily shorten the prisoner’s

sentence”). Accordingly, the district court did not err in dismissing Oberpriller’s

habeas petition for lack of jurisdiction.

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether the district
court properly dismissed Oberpriller’s petition for lack of jurisdiction.

                                            2                                  10-15065